       Case 2:21-cv-00228-GBW-SMV Document 6 Filed 03/19/21 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

 TRACY DUNCAN,                         §
                                       §
       Plaintiff,                      §
                                       §
 vs.                                   §       Case No. 2:21-cv-00228-GBW-SMV
                                       §
 NINE ENERGY SERVICE, LLC,             §
                                       §
       Defendant.                      §
                                       §
______________________________________________________________________________

         ORIGINAL ANSWER OF DEFENDANT NINE ENERGY SERVICE, LLC
            TO PLAINTIFF’S FIRST AMENDED ORIGINAL COMPLAINT
______________________________________________________________________________


        Defendant, Nine Energy Service, LLC (“Defendant”), files this Original Answer to

Plaintiff’s First Amended Plaintiff’s [sic] Original Complaint (“Amended Complaint”), and states

as follows:

                                           ANSWER

        Defendant affirmatively avers that the statements in the opening paragraph of the Amended

Complaint constitute an introduction, which does not require a response. To the extent a response

is required, Defendant denies the allegations in the opening paragraph of the Amended Complaint.

                                           I.
                                  PARTIES AND SERVICE

        1.     Defendant is without knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 1 of the Amended Complaint.

        2.     Defendant admits it accepted service of the Amended Complaint as of the date it

was emailed to Defendant’s counsel, which was effectuated on February 15, 2021. Defendant

denies the remaining allegations in paragraph 2 of the Amended Complaint.


91458032v.7
       Case 2:21-cv-00228-GBW-SMV Document 6 Filed 03/19/21 Page 2 of 9




                                           II.
                                JURISDICTION AND VENUE

        3.     Defendant admits that, prior to removal of this action, the Fifth Judicial District

Court of New Mexico had subject-matter jurisdiction of the claims asserted in the above-styled

lawsuit (the “Lawsuit”) and that venue was proper in Lea County. Defendant denies the remaining

allegations in paragraph 3 of the Amended Complaint.

                                        III.
                           ADMINISTRATIVE PREREQUISITES

        4.     Defendant admits that the Equal Employment Opportunity Commission issued a

notice of a right to sue on March 25, 2020. Defendant denies the remaining allegations in paragraph

4 of the Amended Complaint.

                                              IV.
                                             FACTS

        5.      Defendant admits the allegations in paragraph 5 of the Amended Complaint.

        6.     Defendant admits that, on or about April 23, 2019, Plaintiff reported to Lora

Springer, a former Regional HR Manager for Defendant, that she contacted Defendant’s EAP

provider. Defendant is without knowledge or information sufficient to form a belief as to the truth

of the remaining allegations in paragraph 6 of the Amended Complaint, so Defendant denies all

such allegations.

        7.     Defendant admits that, on or about January 2019, Plaintiff reported to her direct

supervisor that Charles Williford commented “KYS” or “kill yourself.” Defendant further admits

that, on or about April 23, 2019, Plaintiff was placed on a performance improvement plan.

Defendant denies the remaining allegations in paragraph 7 of the Amended Complaint.

        8.     Defendant is without knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 8 regarding Plaintiff’s awareness of any allegation that



91458032v.7
       Case 2:21-cv-00228-GBW-SMV Document 6 Filed 03/19/21 Page 3 of 9




Plaintiff was involved in a romantic relationship with a co-worker, the veracity of any such

allegation, and when Plaintiff purportedly became aware of any such allegation, so Defendant

denies such allegations in paragraph 8 of the Amended Complaint.                Defendant denies the

remaining allegations in paragraph 8 of the Amended Complaint.

        9.      Defendant admits that Plaintiff’s counsel sent Defendant a demand letter on or

about July 12, 2019 and, on or around August 12, 2019, Defendant sent Plaintiff’s counsel a letter

reminding Plaintiff of her post-employment obligations to Defendant, as alleged in the un-

numbered paragraph following paragraph 8 of the Amended Complaint. Defendant denies the

remaining allegations in the un-numbered paragraph following paragraph 8 of the Amended

Complaint.

                                           V.
                             DISABILITY/SEX DISCRIMINATION

        10.     Defendant denies the allegations in paragraph 9 of the Amended Complaint.

        11.     Defendant admits that Plaintiff is a female and that Plaintiff asserts claims under

the New Mexico Human Rights Act (NMHRA), but Defendant denies any wrongdoing and that

Plaintiff is entitled to the relief sought in this Lawsuit. Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegation that Plaintiff has a disability

which substantially limits at least one major life activity, so Defendant denies all such allegations

in paragraph 10 of the Amended Complaint. Defendant denies the remaining allegations in

paragraph 10 of the Amended Complaint.

                                               VI.
                                             DAMAGES

        12.     Defendant incorporates herein by reference all of its answers and responses in the

foregoing paragraphs 1-11, as if fully set forth herein, in response to Plaintiff re-alleging the




91458032v.7
       Case 2:21-cv-00228-GBW-SMV Document 6 Filed 03/19/21 Page 4 of 9




allegations Plaintiff made in Sections I-V of the Amended Complaint. Defendant denies the

remaining allegations in the incorrectly numbered paragraph 12 of the Amended Complaint.

                                                VII.
                                              PRAYER

        13.    With respect to the “Prayer” set forth in paragraph incorrectly numbered paragraph

13 of the Amended Complaint, Defendant admits that Plaintiff seeks various remedies against

Defendant, but Defendant denies Plaintiff is entitled to any of the requested relief. Defendant

further denies that any just or proper basis exists for awarding relief against Defendant in favor of

Plaintiff. Defendant denies all remaining allegations in the incorrectly numbered paragraph 13 of

the Amended Complaint.

                                       VIII.
                        DEFENSES AND AFFIRMATIVE DEFENSES

        14.    Each defense or affirmative defense is made without admitting the burden of proof

and is stated in the alternative and exists separately from all other defenses or affirmative defenses.

        15.    By pleading the following as affirmative and/or other defenses, Defendant does not

concede that each of the matters covered by each defense is to be proven by Defendant. Defendant

reserves the position that Plaintiff retains the burden of proof on all matters necessary to state the

causes of action asserted in the Amended Complaint and to establish the alleged damages.

        16.    Defendant reserves the right to plead any additional defenses or affirmative

defenses that may be applicable based on evidence revealed during discovery.

        17.    Plaintiff, in each alleged cause of action, fails to state a claim upon which relief can

be granted.

        18.    Plaintiff’s employment with Defendant was terminated for good cause.

        19.    By reason of her conduct, actions, or statements Plaintiff is estopped from or has

waived asserting her claims herein.


91458032v.7
       Case 2:21-cv-00228-GBW-SMV Document 6 Filed 03/19/21 Page 5 of 9




        20.    At all times, Plaintiff’s employment was terminable at will by either Plaintiff or

Defendant, with or without cause.

        21.    Plaintiff’s claims under the NMHRA must fail because all decisions made by

Defendant with respect to Plaintiff’s employment were made for legitimate, non-discriminatory,

and non-pretextual reasons.

        22.    Plaintiff’s claims for money damages, attorneys' fees and costs of court are barred,

in whole or in part, because Defendant would have made the same employment decisions regarding

Plaintiff in the absence of any alleged impermissible motivating factor, if such is found to have

occurred.

        23.    Defendant at all times made good faith efforts to comply with the NMHRA with

respect to the employment of Plaintiff. Neither Plaintiff’s sex, nor Plaintiff’s alleged physical or

mental handicap were factors in any decision made by Defendant with regard to Plaintiff’s

employment.

        24.    Plaintiff does not, and did not at any time relevant to this Lawsuit, suffer from a

physical or mental handicap protected under the NMHRA.

        25.    Defendant did not, at any time relevant to this Lawsuit, regard Plaintiff as suffering

from a physical or mental handicap protected under the NMHRA.

        26.    Plaintiff is not, and was not at any time relevant to this Lawsuit, a qualified

individual with a physical or mental handicap or serious medical condition under the NMHRA.

        27.    Plaintiff was unable to perform the essential functions of her job with or without

reasonable accommodation by Defendant.

        28.    Defendant could not reasonably accommodate Plaintiff without burdening itself

with an undue hardship.




91458032v.7
       Case 2:21-cv-00228-GBW-SMV Document 6 Filed 03/19/21 Page 6 of 9




        29.    Plaintiff did not request a reasonable accommodation from Defendant.

        30.    Defendant did not fail to accommodate any alleged request to reasonably

accommodate Plaintiff.

        31.    To the extent Plaintiff failed to file a notice of appeal with the appropriate district

court and properly serve such notice of appeal within 90 days of Plaintiff’s receipt of the Order of

Non-Determination issued by the New Mexico Department of Workforce Solutions Human Rights

Bureau, such claims should be dismissed for lack of jurisdiction over the subject matter because

Plaintiff failed to exhaust her administrative remedies as required by N.M. STAT. ANN. § 28-1-10.

        32.    To the extent that Plaintiff alleges conduct occurring more than 300 days prior to

the date on which Plaintiff filed a charge of discrimination with the New Mexico Human Rights

Bureau provides the basis for any claims under the NMHRA, Plaintiff’s claim for back pay or

other relief arising from such conduct is barred by limitations under N.M. STAT. ANN. 28-1-10.

        33.    To the extent Plaintiff raises a claim based on a charge of discrimination filed with

the New Mexico Human Rights Bureau for which Plaintiff received service of an order issued by

the New Mexico Human Rights Bureau more than 90 days before filing Plaintiff’s original

complaint in this case, such claim is barred by limitations pursuant to N.M. STAT. ANN. § 28-1-13.

        34.    Plaintiff’s claims are barred, in whole or in part, by the applicable statutes of

limitations.

        35.    Plaintiff has failed to mitigate, or reasonably attempt to mitigate, her damages, if

any, and Defendant is entitled to an offset in the amount Plaintiff could have earned after her

employment with Defendant ended.




91458032v.7
       Case 2:21-cv-00228-GBW-SMV Document 6 Filed 03/19/21 Page 7 of 9




        36.      Plaintiff’s claims for damages are barred in whole or in part by Plaintiff’s

subsequent employment and/or termination, which cuts off Plaintiff’s right to any further back pay

and front pay.

        37.      Plaintiff’s claims for damages are barred by her failure in whole or in part to

mitigate her alleged damages.

        38.      All interim earnings (if any), including unemployment compensation benefits,

workers’ compensation benefits, or other benefits, or that which could have been earned through

reasonable diligence by the Plaintiff, should reduce any award, if any, which might otherwise be

allowable.

        39.      Any claim by Plaintiff for front pay is too speculative to be permitted.

        40.      Plaintiff’s claim for punitive damages is barred because any alleged actions by

Defendant’s employee(s), if they are found to have occurred, were contrary to Defendant’s good

faith efforts to comply with the NMHRA.

        41.      Plaintiff is not entitled to duplicative remedies for the same underlying actions or

omissions under the various statutes invoked in this action. Plaintiff is required to elect her

remedies.

        42.      Defendant has never acted maliciously, willfully, or recklessly toward Plaintiff so

as to be liable for any claim or damage at issue herein, and as a result Plaintiff is not entitled to

any punitive damages.

        43.      To the extent Plaintiff seeks remedies against Defendant beyond those available

under the statute upon which Plaintiff's claims are based, such remedies are improper.

        WHEREFORE, Defendant prays that this Court dismiss the Amended Complaint, that

Plaintiff take nothing by this Lawsuit, that all relief prayed for by Plaintiff in this Lawsuit be




91458032v.7
       Case 2:21-cv-00228-GBW-SMV Document 6 Filed 03/19/21 Page 8 of 9




denied, and that Defendant recover all costs of court and any further relief to which Defendant

may be entitled, including general and special, legal, and equitable.


                                                     Respectfully submitted,

                                                     By: /s/ Sara C. Longtain
                                                     SARA C. LONGTAIN
                                                     New Mexico Bar No 19-260
                                                     LOCKE LORD LLP
                                                     600 Travis Street, Suite 2800
                                                     Houston, Texas 77002-3095
                                                     (713) 226-1346 (Telephone)
                                                     (713) 229-2581 (Facsimile)
                                                     Slongtain@lockelord.com

                                                     ATTORNEY-IN-CHARGE FOR
                                                     DEFENDANT

OF COUNSEL:

LOCKE LORD LLP
EMILY LAUREN TRAVIS
New Mexico Bar No 19-284
Emily.travis@lockelord.com
(713) 226-1492 (Telephone)
(713) 229-2691 (Facsimile)
ISAAC TREADAWAY
New Mexico Bar No 21-84
Isaac.treadaway@lockelord.com
600 Travis Street, Suite 2800
Houston, Texas 77002-3095
(713) 226-1150 (Telephone)
(713) 223-2504 (Facsimile)

ATTORNEYS FOR DEFENDANT




91458032v.7
       Case 2:21-cv-00228-GBW-SMV Document 6 Filed 03/19/21 Page 9 of 9




                              CERTIFICATE OF SERVICE

       I certify that on March 19, 2021 a true and correct copy of this document was served on
counsel of record via the Court’s ECF system as follows:

        Lisa A. Elizondo
        Law Offices of Lisa A. Elizondo, PLLC
        2504 Montana Ave.
        El Paso, Texas 79903
        lelizondo@elizondolawep.com



                                                  By: /s/ Emily L. Travis
                                                     Emily L. Travis




91458032v.7
